Finley, J.
This is an industrial insurance case.
On March 16, 1953, Walter W. House was injured during the course of extrahazardous employment. His claim for benefits was allowed. He received medical treatment and time loss from the date of injury to February 20, 1954. He died on February 25, 1954. At the time of the injury and until his death, he had a severe rheumatic heart condition and diabetes; he was under medical treatment for both. The autopsy verified the severe heart condition and indicated that his death resulted therefrom.
The department denied the surviving wife’s claim for a pension, but did pay time loss from February 20, 1954, to February 25th (date of death), and awarded the sum of $2,650 for permanent partial disabilities. The board of industrial insurance appeals sustained the department. The superior court for Thurston county affirmed on the authority of Hiatt v. Department of Labor & Industries, 48 Wn. (2d) 843, 297 P. (2d) 244.
*232Throughout the above proceedings, and on appeal here, the surviving wife contends that she is entitled to a pension under the provisions of RCW 51.32.050(7) which reads:
“If the injured workman dies during the period of permanent total disability, whatever the cause of death, leaving a widow, invalid widower, or child, the surviving widow or invalid widower shall receive one hundred dollars per month until death or remarriage, . . . ”
Appellant urges that 'her deceased husband was totally disabled from the time of his injury until his death; that in fact there could be no recovery because of his rheumatic heart; i.e., that her husband’s condition in fact was fixed or static. From this it is contended that he was permanently totally disabled under the industrial insurance act, and that under the above-quoted statutory provisions, the husband’s condition entitled her to a pension rather than to the lesser benefits which were awarded by the department on the basis that the statutory status of the decedent was permanent partial rather than permanent total disability.
The argument advanced by appellant in the instant case was urged in the Hiatt case, supra, and was determined by this court adversely to the claim of the surviving wife. We are not persuaded that the Hiatt case is unsound and that it should be overruled. Since we deem the Hiatt case to be clearly controlling, the judgment in the instant case should be affirmed. It is so ordered.
Hill, C. J., Mallery, Weaver, and Ott, JJ., concur.